 THE CAMBRIA CLAY PRODUCTS COMPANY267THE CAMBRIA CLAY PRODUCTS COMPANYandLOCALUNION 879, UNITED BRICK AND CLAY WORKERS OFAMERICA, AFL. Case No. 9-CA-474. July 22, 1953DECISION AND ORDEROn March 30, 1953, Trial Examiner John H. Eadie issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attachedhereto. Thereafter, the Respondent filed exceptions to theIntermediateReport and a supporting brief. The GeneralCounsel filed a brief in support of the Intermediate Report.The Board 1 has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case,' and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer, with the following modifications, additions, andexceptions.1.The Trial Examiner found, and we agree, that the Re-spondent violated Section $ (a) (1) of the Act by SuperintendentDeHart's solicitation of employee Donley's withdrawal fromthe Union and his threat of reprisal if Donley did not withdraw; 4by DeHart's and Foreman Grubbs' threat to laid-off employeeHenderson Keels that Keels could not be returned to work if hedid not procure withdrawal slips from other employees;5 byDeHart's interrogation of employee Robert Toner as to hisunionmembership before agreeing to permit him to move intoa company house, and DeHart's promise to redecorate thehouse if Toner would try to get employees to go through thepicket line; and by DeHart's offer to reinstate employeeRichard Jackson if the latter would withdraw charges filedwith the Board.6iPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [MembersHouston, Styles, and Peterson].2 The Respondent excepts to the Trial Examiner's denial of its motions either to dismissthe complaint or to conduct separate hearings on each charge The motion to dismiss isbased on Joanna Cotton Mills Co v. N. L R. B , 176 F. 2d 749 (C. A. 4), which is on itsfacts clearly distinguishable and inapposite here. With respect to the motion for separatehearings, the Trial Examiner followed normal procedure and, as the General Counsel in anyevent has the burden of establishing each allegation of the complaint, the Respondent has notbeen in any way prejudiced. We therefore affirm the rulings of the Trial Examiner.s The Respondent's request for oral argument is hereby denied because the record, excep-tions, and briefs adequately present the issues and the positions of the parties.4The Trial Examiner inadvertently stated that this occurred in March 1951; the correctdate is March 1952.5 In this connection, we do not adopt the Trial Examiner's findings that Ed Davis, the school-bus driver, was acting as the Respondent's agent when he made similar remarks to Keels.6 The Trial Examiner inadvertently found that the latter two incidents constituted inter-ference only. We find that they restrained and coerced employees as well See Syracuse ColorPress, Inc., 103 NLRB 377106 NLRB No 52. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner stated that a number of employees testi-fied credibly' and without contradiction about other acts viola-tive of Section 8 (a) (1), but as he considered this testimonycumulative he did not set it forth or make specific findings withrespect thereto.We rely, inaddition to the incidents referredto above, upon the following conduct, all of which occurred inMarch 1952:(a) Foreman Flowers interrogated employee Leslie Rister asto whether he would withdraw from the Union and told him thatDeHart wanted him to withdraw.(b) Foreman Dodds asked employee Forest Harris to with-draw from the Union, promising him a company house if he didso.(c) Foreman Grubbs indicated to employee ElmonCraddolphthat he would do better if he did not belong to the Union; inter-rogated employees Delbert Harris,Clarence Harris, andKenneth Craddolph as to whether they intended to withdraw fromthe Union; threatened employee Lloyd Horner with the loss of alucrative piece-rate job if he did not withdraw from the Union;and told employee Richard Scott that his vacation and seniorityrights would be guaranteed if he withdrew from the Union.(d) Superintendent DeHart offered to reinstate employeesRichard Jackson and Adrian Watson, Jr., if they withdrew fromtheUnion;interrogated employees Curtis McFann and TomHammond as to whether they would withdraw from the Union;interrogated employee Ernest Bailey as to whether he wouldwithdraw from the Union, and stated that the Respondent thoughtthe Union's proposed contract too hard to work under and wouldlike some of the employees to withdraw from the Union so itwould not have to sign the contract.We find that by all the foregoing conduct the Respondentinterferedwith, restrained,and coerced its employees, inviolation of Section 8 (a) (1) of the Act.2.The Respondentexcepts tothe TrialExaminer's findingsthat on and after January 28, 1952, it refused to bargain withthe Union in good faith,in violation of Section 8 (a) (5) of theAct. In reaching this conclusion,the Trial Examiner reliedupon the Respondent's delays in meeting with the Union, whichhad been the contractual bargaining representative of its em-ployees for approximately 9 years, its campaign to induce em-ployee s to withdraw their union member ship during the pendencyof the Union'srequest for bargaining,its refusal to processgrievances in accordance with the terms of the contract whilethe contract was still in effect, and its failure to reply8to theseveral union requests for meetingsafter July 28, 1952.Uponthis basis, the Trial Examiner stated that he found it unneces-say to set forth in detail what happened at the negotiating7 None of the supervisors involved in the conduct here found violative of Section 8 (a) (1) ofthe Act was called to testify by theRespondent. See N. L. R B. v. The Ohio Calcium Company.133 F. 2d 721 (C. A. 6)8 The TrialExamineralso stated that in view of the Respondent's campaign against theUnion, its questioning of the Union's majority in Attorney Fitch'sletterof March 20 showedits bad faith in bargaining. We find only that,underthe circumstances, the questioning itselfwas not in good faith THE CAMBRIACLAYPRODUCTS COMPANY269sessions,although he also stated that the Respondent, at thosemeetings, was only "going through the motions of collectivebargaining. "Without effectively controverting any of the facts relied uponby the Trial Examiner,9 the Respondent urges that the nego-tiations foundered upon the Union's demand for a union-shopclause, culminating in the Union's withdrawal on July 1, 1952,of all the tentativeagreementsthat had been reached. Contraryto the Respondent'scontention,however, during the negotia-tions the Union offered to accept a modified union-shop clausein lieu of a union shop, or to abide by the results of the currentindustry wide bargainingnegotiations.Neither proposal wasacceptable to the Respondent. Of course it was under no obli-gation to accept them but these offers, which the Union reit-erated throughout the meetings, demonstate that the Union wasnot,astheRespondent claims, adamantly insisting upon aunion shop.Nor do we agree with the Respondent's claim that at theJuly 1 meeting Messer, the Union's principal negotiator, with-drew the Union'sconsentto all matters on which agreementhad been reached. The record establishes that at this meetingMesser againoffered a settlement proposal he had made atthe previousmeeting, oneterm of which was the signing of acontract embodying those provisions on which agreement hadbeen reached. At this point, Davis and Collis, 2 of the Re-spondent's 3 negotiators, replied that nothing had been agreedto up to then. It was then that Messer made his remarks aboutwithdrawal. We do not agree with the Respondent's interpreta-tion of Messer's remark but believe, and find that Messer waswithdrawing only the settlement proposal, not his prior agree-ment tocertain contract provisions. In any event, any doubtabout the matter should have been resolved for the Respondentby the Union's letter of July 18, seekinga meetingto settlethose contract issues which remained unresolved.In sum, the entire record establishes that the Respondentdelayedmeeting with the Union to negotiate a new contract,engagedina determined attempt to undermine the Union'srepresentative status by a campaign of interrogation, solici-tation, threats of reprisal, promises of benefit, discriminatorydischarges, refusal to process grievances, and after a shortseries of meetingsthat, taking the view most favorable to theRespondent, were inconclusive, refused to meet further withthe Union or even to respond to its repeated requests for suchmeetings overa period of 2 months. We therefore agree withtheTrial Examiner's findings that the Respondent was not,on orafter January 28, 1952, bargainingin goodfaith.'3.The Respondent contends that the strike, which beganon April 7, 1952, was an economic strike caused by the failure9 The Respondent contends that on January 28, when the Union first requested a meetingwith the Respondent, the Union did not really want to bargain but desired only to fulfill the60-day notice requirement of Section 8 (d). It isclearthat while such compliance was a factorin the Union's action, it did also desire to begin contract negotiations.ioSee N. L. R. B. v. Reed & Prince Mfg. Co., 205 F 2d 131 (C. A. 1), enforcing 96 NLRB850. 27 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union to obtain a contract. The Trial Examiner foundthat the strike was caused and prolonged by all the Respondent'sunfair labor practices. We are in substantial agreement withthe Trial Examiner. The Respondent bases its contention uponthe facts that at a union meeting on March 29 a committee wasauthorized to call a strike if a contract could not be obtained;that union representatives appeared at the plant on April 7 andstated that the strike had been called because the Union didnot have a contract; and that the pickets carried signs saying''No contract-No work." As we have found above, however,theRespondent had refused to bargain in good faith, on andafter January 28, 1952. Therefore, under these circumstances,the absence of a contract was itself due to the Respondent'sunfair labor practices.But, in addition, we are not convinced that the strike was infact caused only by the Union's failure to obtain a contract. Wehave found that before the strike the Respondent unlawfullyinterrogated employees and urged them to withdraw from theUnion, promising benefits if they did and threatening reprisalsif they did not. We also find, in agreement with the Trial Ex-aminer, that the Respondent had shortly before the strike dis-charged employees Friend, Miller, Hall, Galliamore, and OwenCraddolph in violation of Section 8 (a) (3) of the Act. That theemployees were aware of these unfair labor practices is clearfrom the text of the Union's April 6 resolution, which describesthe discharge of Galliamore and Craddolph, whichhad accurredthat day, as another link in the Respondent's efforts to breakthe Union. Under these circumstances, we find that the strikewas caused and prolonged by the Respondent's unfair laborpractices."The RemedyHaving found the strike to be one caused and prolonged bythe Respondent's unfair labor practices, the Trial Examinerrecommended that the Respondent be required to reinstate allthose strikers who had unconditionally applied for reinstate-ment on August 5 and had not yet been reinstated. The Re-spondent excepts to this requirement as to certain individualson the ground that they have committed acts of violence.Inconsidering the incidents upon which the Respondentrelies, the Trial Examiner appears to have held the Respondentto the standard of proving by reliable and substantial evidencethat the strikers in question were guilty of violence or othermisconduct. This is not the rule of proof we established in theRubin Bros. case,'2 where we held that an employer's honestbelief as to employee misconduct is an adequate defense to acharge of discrimination in refusing to reinstate such em-ployee unless it is affirmatively established that the employee11 James Thompson&Co., Inc., 100 NLRB 456.itRubin Bros. Footwear,Inc., 99NLRB610,set aside April 13, 1953,203 F. 2d 486(C A. 5).With due respect for the contrary views of the court of appeals,we nevertheless adhere toour opinion in that case until such time as the Supreme Court may determine the issue THE CAMBRIA CLAY PRODUCTS COMPANY271did not in fact engage in such misconduct. It is thus incumbentupon the General Counsel, once such an honest belief is estab-lished, to go forward with evidence to prove that the allegedmisconduct did not in fact occur, evidence which the employermay then rebut. The General Counsel at all times has the burdenof proving discrimination.In the instant case, in any event,the misconduct issue was thoroughly litigated.The TrialExaminer found it unnecessary to consider someof the incidents relied upon by the Respondent on the groundsthat they occurred away from the plant or they involved dis-criminatory dischargees rather than strikers.We do not agreethat these are significant distinctions in this case.We havetherefore considered the evidence pertaining to all the violenceincidents.(a)A car in which Virgil Keels and Curt Watson, Earl Watson,and Emerson Watson were riding home from work during thestrike" was followed by a car containing strikers Carl Taylor,Harry Yoak, Reuben Wood, and two unidentified persons. Keelstestified that his car was stopped by the other car pulling infront and flagging it down, that the men in the Taylor car cameout and said they wanted to fight because Keels and the Watsonswere scabbing,that no one in the Keels car got out, and thatHarry Yoak came up to the Keels car and broke a window.Taylor's account of the incident is that as he was drivinghome, the Keels car, driven by Earl Watson, ran his car offthe road, that he turned around to follow the other car, thatwhen Watson stopped at a traffic light Taylor and the otheroccupants of his cargot out,that Taylor asked Watson whyhe had run him off the road, and that when Watson said it wasbecause he could not hold his car Taylor's group got back intheir car and left.As the Trial Examiner did not discuss this incident, thereare no credibility findings with respect to it. However, webelieve that Taylor's account of the incident appears to beimprobable. We doubt that these 5 strikers turned their carto follow 4 individuals they considered scabs onlyto get ananswer to an innocuou'squestion.In these circumstances, wefind that the Respondent had a basis for a good-faith belief thatthemisconduct it alleges had occurred, and that the GeneralCounsel has not proved that it did not in fact occur. Accord-ingly,we find that the named individuals have forfeited theirright to reinstatement.(b) Shortly after the events described above, the Keels groupwas stopped at a roadblock- -consisting of the cars of FredDavis and Matthew Wood. There were about 35-40 men there.Keels was asked to get out of the car and did so. He testifiedthat he sat down on a bank and Larry Robinson, one of thestrikers present, came over and hit him,stating no reason,and then also hit Earl Watson. The General Counsel did notproduceWood, Robinson, or Davis as a witness. The TrialExaminer did not discuss this incident, but as Keels' testi-mony in this regard was virtually uncontradicted, we find13 These individuals were engaged in cleanup work at one of the Respondent's buildings. 27 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufficient basis in the record for the Respondent's good-faithbelief that Robinson,Davis, and Wood had misconducted them-selves.As the General Counsel did not prove the contrary,we shall not order the reinstatement of these individuals.14(c) The Respondent alleges that 12 named strikers were inthe woods near its plant on July 25,1952, at a time when some200 to 300 shots were fired at the plant from the woods. TheRespondent claimed that it was informed of the identities ofthese 12 strikers by 3 employees whom ithad sent to the woodsthatmorning.Of the 12 identified,9 testified that they had notbeen in the woods at all that day. The Trial Examiner creditedtheir denials and discredited entirely the testimony of theRespondent'switnesses in this regard.We accept thesecredibility resolutions.Accordingly,we find that the 12 in-dividuals alleged to have engaged in this violence did not infact do so and, therefore,that they are entitled to reinstate-ment.(d)On July 25,1952, a car driven by employee Nelson Howellwas fired upon near a picket tent.The car was slightly damaged,and Howell was shot in the arm. Although there is much testi-mony in the record concerning this incident,there is nothingto establish who was responsible for the shooting.It is ap-parently the Respondent's contention that the shots must havebeen fired by the 12 individuals considered in paragraph (c)above.However,we have found that those individuals werenot in the woods at the time alleged and we therefore rejectthe contention as to them in this connection.The Respondent contends that because Severt and Diandre,the two pickets on duty, did not show surprise when the Howellshooting occurred,they must have been implicated inthe shoot-ing.We do not believe that the failure to show surprise wouldnecessarily indicate that the pickets were implicated ina shoot-ing plot. In any event,the testimony of the Respondent's ownwitnesses does not establish such failure,as they are in sub-stantial conflict as to whether or not the pickets were visiblewhen the shots were fired.Moreover,as we have found abovethat the 12 strikers were not in the woods,the entire basis forthe alleged plot fails.We therefore find no basis for a good-faith belief by the Respondent that the pickets were involvedin this episode and, consequently,that there is no basis to denythem reinstatement.(e) On August 1, 1952, 6 individuals were found in contemptofan injunction issued by the Court of Common Pleas ofLawrence County against violent picketing and picketing by morethan 2 pickets at each entrance.The record does not establishthat these 6 individuals were guilty of anything more thanpicketing with more than 2 pickets at each entrance.We haveheld that a State court conviction or afinding that a State courtinjunction has been violated is not dispositive of an employee'srights under the Act, and that it is for the Board to determinewhether or not the conduct in question bars reinstatement. As14 Thefact that the Respondent did reinstate Davis does not establish condonation.Cf Long-view Furniture Company, 100NLRB 301. THE CAMBRIA CLAY PRODUCTS COMPANY273itappears that the 6 individuals had done no more than engageinpicketing,we find that such conduct did not warrant theRespondent's refusal to reinstate them.'(f)The Respondent further alleges that certain other inci-dents occurred which should be attributed to the Union, althoughthere is no identification of the individuals responsible therefor.These incidents include an explosion in the Respondent's gas-line, shooting around the house of striker Willie Watson, andthe circulation of a scurrilous letter. There is no substantialevidence in the record to connect the Union with any of theviolent conduct,16 and the assertedly scurrilous matter is JackLondon's definition of a scab, the circulation of which undersimilar circumstances we have found permissible."Accordingly,we find, in agreementwith the TrialExaminer,that the employees in question, with the exceptions noted above,should be reinstated, and we shall so order."ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, TheCambria Clay Products Company, Blackfork, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouragingmembership in Local Union 879, UnitedBrick and Clay Workers of America, AFL, or any other labororganization of its employees, by discriminating in . egard totheir hire or tenure of employment or any term or condition ofemployment.(b)Refusing to bargain collectively with said Union as theexclusive representative of all its employees inthe appropriateunit with respect to rates of pay, wages, hours of employment,or other conditions of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the Union named above,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining orothermutual aid or protection, or to refrain from any or all,such activities except to the extent that such right may be af-fected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Make whole James Miller, Clarence Friend, WoodrowHall,Owen Craddolph, and Edison Galliamore, and each of15NashvilleCorporation,94 NLRB 156716See NL R. B. v. DeenaArtware, Inc.,198 F.2d 645(C. A. 6), cert. den. 345 U S 90617 H. N. Thayer Co., 99 NLRB 422.18We find the Respondent's contention that economic curtailment accounts for the refusalto reinstate some of the strikers without merit. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees listed in Appendices A and B, in the mannerset forth in the section of the Intermediate Report entitled"The Remedy."(b)Upon request,make available to the National LaborRelations Board or its agents, for examination and copying,all payroll records, social-security payment records, time-cards, personnel records, and all other records necessary toanalyze the amounts of back pay due under the terms of thisOrder.(c) Upon request bargain collectively with Local Union 879,United Brick and Clay Workers of America,AFL, as the ex-clusive representative of all the employees in the appropriateunit, and embody any understanding reached in a signed agree-ment.(d)Post at its plant, Blackfork,Ohio, the notice attachedhereto marked"Appendix C."19 Copies of such notice, to befurnished by the Regional Director for the Ninth Region,shall,after being duly signed by the Respondent's authorized repre-sentative,beposted by the Respondent immediately uponreceipt thereof,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Ninth Region, inwriting, within ten(10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.19 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX AJohn HutchinsonJames BaileyDonald HammondJames BishopJames GillespieDavid H. LewisWilliam MillerElmon CraddolphAdrian Watson, Jr.John Morgan HammondRichard JacksonHenderson Keelsreinstated April1,1952March 21, 1952March 10, 1952March 21, 1952March 21, 1952APPENDIX BArthur, BenBailey, ErnestBlevins, EstilBloomfield, RaymondBloomfield, WardCarrington,HubertCofer, PaulCoker, WalterCox, CharlesCraddolph,Harold THE CAMBRIA CLAY PRODUCTS COMPANYCraddolph, KennethCraddolph, LemCraddolph, OscarCrump, JamesDamron, E. J.Davis, WillieDiandre, AntonioDonley, CharlesDonley, CliffordDonley, EverettEubanks, EldonEvans, WilliamFairchilds, FrankFife, EstilFox, TheodoreFox, EverettFultz, HomerGurthrine, HarryHammond, MorganHammond, ThomasHarper, AaronHarris, ClarenceHarris, ForestHarris, WilliamHorner, LloydHoward, Chas.Howell, WilliamJackson, RichardJohnson, EugeneJohnson, HaydenKeels, DeweyKeels, EarlKeels, HendersonKeels, RogerLong, BobbieLong, HermanManning, Wm. C.Miller, AmosMiller, CharlesMiller, Charles, Jr.Murnahan, CharlesMcFann, CurtisMcNeal, LewisNeal, HarveyPatton, HarveyParsons, Carl E.Payne, AdamPayne, MarionPerkins, HerbertPhillips, HaroldPoetker, Wm.Quick, ClydeRawlins, CharlesRister, LeslieRollins, ClarenceRutt, ArnoldSargent, TedScott, GlenScott, RichardSevert, PaulShelton, GeorgeSmith, CharlesSynder, RobertStraight, OscarStraight, GarnetTaylor, DerwoodTaylor, GeorgeTerry, RobertToner, RobertWalker, GeraldWatson, Adrain, Jr.Whitt, BasilWoodruff, CleeYates, GeorgeAPPENDIX CNOTICE TO ALL EMPLOYEES275Pursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT discourage membership in Local Union879, United Brick and Clay Workers of America, AFL, orany other labor organization of our employees, by dis-criminating in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their right322615 0 -54 - 19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDto self-organization,to form labor organizations,to joinor assist Local Union 879, United Brick and Clay WorkersofAmerica, AFL, or any other labororganization, tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment,as authorized in Section8 (a) (3) of the Act.WE WILL bargain collectively upon request with saidunion, as the exclusive representative of all employeesin the bargaining unit described herein with respect torates of pay, hours of employment, or other conditionsof employment,and if an understanding is reached, em-body such understanding in a signed agreement.The bar-gaining unit is:All production and maintenance employees at the Re-spondent's Blackfork, Ohio, operation, excluding officeand clerical employees, guards, professional employees,and supervisors as defined in the Act.WE WILL make whole the employees named below forany loss of pay suffered as a result of the discriminationagainst them.Arthur, BenBailey, ErnestBailey, JamesBishop, JamesBlevins, EstilBloomfield, RaymondBloomfield, WardCarrington, HubertCofer, PaulCoker, WalterCox, CharlesCraddolph, ElmonDiandre, AntonioDonley, CharlesDonley, CliffordDonley, EverettEubanks, EldonEvans, WilliamFairchilds, FrankFife, EstilFox, TheodoreFox, EverettFriend, ClarenceFultz, HomerCraddolph, HaroldCraddolph, KennethCraddolph, LemCraddolph, OscarCraddolph, OwenCrump, JamesDamron, E. J.Davis, WillieHarper, AaronHarris, ClarenceHarris, ForestHarris, WilliamHorner, LloydHoward, Chas.Howell, WilliamHutchinson, JohnJackson, RichardJohnson, EugeneJohnson, HaydenKeels, DeweyKeels, EarlKeels, HendersonKeels, RogerLewis, David H.Long, BobbieLong, HermanManning, Wm. C.Miller, Amos THE CAMBRIACLAY PRODUCTS COMPANYMiller, CharlesMiller, Charles, Jr.Miller, JamesMiller, WilliamMurnahan, CharlesMcFann, CurtisMcNeal, LewisNeal, HarveyPatton, HarveyParsons, Carl E.Payne, AdamPayne, MarionGalliamore, EdisonGillespie, JamesGurthrine, HarryHall,WoodrowHammond, DonaldHammond, John MorganHammond, MorganHammond, ThomasPerkins, HerbertPhillips, HaroldPoetker, Wm.Quick, ClydeRawlins, CharlesRister, LeslieRollins, ClarenceRutt, ArnoldSargent, TedScott, GlenScott, RichardSevert, PaulShelton, GeorgeSmith, CharlesSynder, RobertStraight, OscarStraight, GarnetTaylor, DerwoodTaylor, GeorgeTerry, RobertToner, RobertWalker, GeraldWatson, Adrian, Jr.Whitt, BasilWoodruff, CleeYates, George277All out employees are free to become or remain membersof the above-named union or any other labor organization. Wewill not discriminate in regard tohire or tenure of employmentor any term or condition of employment against any employeebecause of membership in or activity on behalf of any suchlabor organization.THE CAMBRIA CLAY PRODUCTS COMPANY,Employer.Dated ...............By.....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge duly filed by Local Union 879, United Brick and Clay Workers ofAmerica, AFL, herein called the Union, the General Counsel of the National Labor RelationsBoard, respectively called herein the General Counsel and the Board, by the Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued a complaint dated July 15, 1952, and amendedcomplaints dated July 28, 1952, and September 8, 1952, against The Cambria Clay ProductsCompany, herein called the Respondent, allegmg that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section 8 (a) (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act, as amended, hereincalled the Act. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint, as amended, alleges that on orabout January 28, 1952, and at all times thereafter, the Respondent refused to bargain collec-tively with the Union as the exclusive representative of its employees in an appropriate unit;that from on or about May 16, 1952, the Respondent engaged in certain acts which constitutedinterference, restraint, and coercion; that on November 7, 1951, the Respondent dischargedthe employees listed in Appendix A, and thereafter failed and refused to reinstate them,except those who have a reinstatement date listed opposite their names in said Appendix A,because of their membership in and activities on behalf of the Union, and for the purpose ofdiscouraging adherence to the Union; that the Respondent discharged James Miller on March23, 1952, Clarence Friend and Woodrow Hall on March 21, 1952, and Owen Craddolph andEdison Galliamore on April 6, 1952, and thereafter failed and refused to reinstate them forthe same reasons; that on or about April 7, 1952, the Respondent's employees ceased workconcertedly and went on strike; that said strike was caused and prolonged by the Respondent'sunfair labor practices; that the employees listed in Appendix B, attached hereto, ceased tostrike on or about August 4, 1952, and on or about August 5, 1952, and continuously thereafterrequested and demanded reinstatement; and that on or about August 5, 1952, and at all timesthereafter, the Respondent failed and refused to reinstate the said employees because of theirmembership in and activities on behalf of the Union.The Respondent's answer admits the jurisdictional allegations of the complaint but deniesthe commission of any unfair labor practices.Pursuant to notice, a hearingwas held at Ports mouth, Ohio, starting on October 6 and endingon October 28, 1952, before the undersigned Trial Examiner. All motions upon which rulingwas reserved at the hearing are hereby denied. The General Counsel, the Respondent, and theUnion have filed briefs with the Trial Examiner, which have received due consideration.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondentis anOhio corporation whichisengagedin the operation of clay pits andmines, a gravel pit, and brick and silica plants in and around Blackfork, Ohio.During all timesmaterial herein,the Respondent, in the course and conductof itsbusinessoperations, purchased and caused to be shipped from points outside the State of Ohio to itsBlackfork plants goods and materials of substantial value. The Respondent sells annually out-side the State of Ohio, goods having a value in excess of $200,000.The Respondent admits that it is engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal Union 879, United Brick and Clay Workers of America,AFL, isa labor organizationwhich admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background; sequence of eventsThe Respondent has 2 plants at Blackfork, Ohio, which are located about 11 miles apart.The plants are referred to in the record as the "silica plant" and the "clay plant." Duringnormal operation, the silica plant employs approximately 210 persons and the clay plant ap-proximately 36.The record indicates that Blackfork is a company town. The Respondent owns all the landaround Blackfork, an area consisting of about 6,000 acres. Many of the Respondent's em-ployees live in Blackfork, in houses owned by the Respondent. The Respondent also owns andoperates a general store in the town.The Union has represented the Respondent's employees for the past 9 or 10 years. Duringthis time, the Respondent and the Union had contractural relations with each other. The lastcontract expired on March 31, 1952.For a number of years, it had been the Union's practice to hold regular monthly meetingsin the Blackfork schoolhouse at 4 p. m. on the first Tuesday of each month. Employees on the3 to 11 p. m. shift at the silica plant often left work in order to attend these meetings, whichusually lasted about an hour. The Respondent was aware of the custom and docked employeesfor the time that they were absent from work. THE CAMBRIA CLAY PRODUCTS COMPANY279About August 1951, Hubert S. DeHart, iwho for some years had been one of Respondent'sforemen, replaced Earl Mickey as superintendent of the silica plant.A union meeting was held on November 7, 1951. Twelve employees who were on the nightshift at the silica plant attended the meeting. Whey they returned to the plant, they were dis-charged for being absent from work, allegedly without permission.On January 28, 1952, the Union notified the Respondent that it desired to commence nego-tiations on a new contract to replace the one due to expire on March 31. The Respondent didnot reply. After several attempts on the Union's part to begin contract negotiations, the Re-spondent's counsel, Chester Fitch, sent the Union a letter, dated March 26, 1952, in which hestated that numerous employees had withdrawn from the Union and that the Respondent had"reason to question whether or not the Union now represents a majority of the employees."During March 1952, as will hereinafter be related and found, the Respondent solicited em-ployees to withdraw from membership in the Union. Supervisors Ralph Flowers and AlfredGrubbs and Superintendent De Hart were particularly active in this respect.The Respondent discharged employees Woodrow Hall and Clarence Friend on or aboutMarch 21, 1952, allegedly for leaving work shortly before their shift was due to end. EmployeeJames Miller was discharged for the same reason on or about March 23.On March 23, Owen Craddolph and Edison Galliamore, employees at the clay plant and localofficers of the Union, went to the silica plant in order to investigate the discharge of ClarenceFriend. They also went to the silica plant on April 4 for the purpose of investigating the dis-charge of another employee. They were discharged on April 6, 1952, allegedly for "tres-passing" and "causing & inciting trouble" among employees at the silica plant. That samenight a meeting of the Union was held at Craddolph's home. Those present voted to strike theplants the fallowing morning.The strike started on April 7, 1952, and both plants were picketed. On June 18, 1952, aconsent temporary restraining order was entered under the jurisdiction of the Court ofCommon Pleas, Lawrence County, Ohio, wherein pickets were limited to 2 at each plant.Shortly after this order was entered, the Respondent reopened its plants. On August 1, 1952,and following several incidents of violence which will be related hereinafter in more detail,all picketing was enjoined by the State court. On August 4, 1952, the Union made an uncondi-tioned offer on behalf of all the strikers to return to work. the following morning the strikersreported for work. Approximately 55 strikers were reinstated by the Respondent on August5 and 6. Numerous strikers had not been recalled to work as of the date of the hearing herein.Between April 24 and July 7, 1952, about eight bargaining conferences were held. The partieswere unable to agree upon a contract. Thereafter, between July 18 and September 17, 1952,the Union sent the Respondent five letters requesting bargaining conferences. The Respondentdid not reply to any of the letters.B. The discharges on November 7, 1951As related above,regularmeetings of the Union were held on the first Tuesday of eachmonth. The meetings were held in the Blackfork schoolhouse. They started at 4 p. m. andusually lasted for about an hour. For a number of years it had been the established practiceforemployees on the 3 to 11 p. m. shift to attend the meetings. This was permitted by theRespondent before November 7, 1951; and employees were docked for the time that they wereabsent from work.2Since November 6, 1951, was election day, the regular meeting of the Union was held onWednesday, November 7. Two set gangs on the 3 to 11 p. m. shift at the silica plant attendedthe meeting. The employees involved were John Hutchinson, James Bailey, Donald Hammond,James Bishop. James Gillespie, David H. Lewis, William Miller, Elmon Craddolph, AdrianWatson, Jr., John Morgan Hammond, Richard Jackson, and Henderson Keels.The set gangs worked outside of the silica plant under the direction of Kenneth Cofer, a"checker." On November 7, Keels announced in Cofer's presence that the employees intendedto go to the union meeting. Cofer did not make any comment. The employees named abovewere absent from work for about an hour, leaving the plant at about 4 p. m. When they re-turned to the plant, they were told by Cofer that there was no more work for them that night.The employees then returned to the union meeting and reported the matter to InternationaliDe Hart was present throughout the hearing but did not appear as a witness2Some of the employees involved were pieceworkers, and the loss in time did not affectthem except in computing overtime for hours worked in excess of 40 per week. A "setgang" consists of 4 pieceworkers and 2 hourly workers, who are laborers and are referredto in the record as "gin hands." 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentative Johnson of the Union. As the result of a telephone conversation between John-son and Superintendent De Hart, the employees again returned to the plant. Cofer then toldthem that they were "fired for going to that union meeting."That same night some of the employees met with De Hart, E. E. Davis, vice president ofthe Respondent, and Supervisors Grubbs and Dodds. Employee Oscar Straight, a member ofthe Union's grievance committee for the silica plant, also was present. Straight told De Hartthat the employees always had attended the union meetings and that it was not right to dis-charge them for attending that night. De Hart told Keels that he had notified him that em-ployees were not permitted to leave work in order to attend union meetings. When Keelsdenied this, De Hart replied, "No, I guess I didn't notify you." De Hart then stated thathe had notified Lewis, which Lewis denied. Straight also denied that he had been noti-fied. 3All of the employees named above were discharged on November 7, 1951. John MorganHammond was reinstated on March 10, 1952. Watson, Jackson, and Keels were reinstated onMarch 21, and Elmon Craddolph on April 1, 1952.The Respondent contends, in substance, that the 12 employees involved were dischargedon November 7, 1951, because they were absent from work without permission. In this con-nection, Vice-President Davis testified that about 31 employees on the 3 to 11 p. m. shift atthe silica plant attended the union meeting held in September 1951; that as a result the plantwas closed down; and that at sometime before November 7, 1951, he instructed De Hart "tocontact the committeemen and ask them in the future to stay on the job during working hours.If anyone wanted to leave, for them tobe sure and get permission from their superintendent ortheir foreman."In support of its contention, the Respondent called as witnesses employees Straight,Sherman Sparks, 4 James Rawlins and his brother, Virgil Rawlins. Both Straight and Sparkstestified that they had conversation with De Hart on the subject.5 With respect to this con-versation, Sparks testified, "He [De Hart] said he couldn't have them leaving their jobs andgoing to the meetings that way; for us to bring it up in the meeting and have a talk about it,which was done." He further testified that the matter was discussed at a union meeting atwhich Leo De Long, 6 an international representative of the Union, was present; and that "He[De Long] seemed to think that the guys had been attending meetings all the time, and theyshouldn't pay any attention to it, or didn't have to pay any attention to it, or something likethat." Straight testified to the effect that he did not remember if the subject was brought upor discussed at a union meeting.On cross-examination Sparks was questioned and testified as follows:Q. Now this conversation that you and Mr. Straight had with Mr. DeHart, you say tookplace at the silica plant and it was about a month or two months before those Novemberdischarges, is that rightA. Yes, sir.Q. Now you went up to talk to Mr. De Hart because Mr. Straight wanted you to, is thatright?A. That is right.Q. And at that time Mr. De Hart, after a discussion with you and Mr. Straight, said itwas all right for the men to go to that meeting, is that right?A. That night, yes.Q. And didn't he tellyou to go to the meeting, do your business, and hurry back to work?A. Yes, sir.Q. And you didn't understand that anybody was going to be fired if they ever went toany meeting in the future, did you?A. Well, yes. He said that night he could fire them if he wanted to.3 Henderson Keels testified credibly that Straight made the above remarks at the meeting.Straight,awitness called by the Respondent, was not questioned in this connection Davistestified,"Mr. Straight came in and he said, 'Mr. Davis, if the Union has told these boyswrong, I think you should put them back to work.'"4Sparks became a foreman during March 1952 He was a member of the Union's grievancecommittee for the silica plant during the fall of 1951.5Straight testified that the conversation took place about 3 weeks or a month before Novem-ber 7 Sparks testified that "it was a month, maybe two months before then."6 De Long died before the hearing herein THE CAMBRIA CLAY PRODUCTS COMPANY281Q. Did he say he would fire them?A. Well, I don't know that he said he would.Q. Did he say he would fire them without warning?A: He said he could fire them for attending meetings.aaaaQ. But he didn't say he would fire them, is that right?A. Well, I didn't understand it that way.aaaQ. (By Mr. Marcus)Mr. Sparks,at the time you spoke to Mr. De Hart and Mr. Straightwas there--to correct that, you and Mr. Straight spoke to Mr. De Hart,did Mr. De Hartsay anything about you not going to future meetings?A. Yes.Q. He did say something about that?A. He told us to bring it up in the meeting.aQ. (By Mr. Marcus) Mr. Sparks, did Mr. DeHart say anything about not going to futuremeetings ?A. The way I understand it, that was what we was talking about.Q. Now did you testify at an Unemployment Compensation hearing that was held inJackson, Ohio on March 18, 19529A. Yes, sir.Q. And you were under oath at that time?A. Yes, sir.Q. Now at that time do you remember if you were asked the following questions and didyou give the following answers with respect to this conversation with Mr. DeHart:"QUESTION: Did he say anything about future meetings?"ANSWER: No."QUESTION: What finally did Mr. DeHart say9"ANSWER: He told the boys if they went to the meeting to hurry back."aTRIAL EXAMINER EADIE: What counsel is asking you, Mr. Sparks, he is asking youif,at that hearing, do you remember being asked those questions and do you remembergiving those answers? That is the question.A. Yes, I remember being asked those questions.Q. (By Mr. Marcus) Sir?A. I remember being asked those questions.Q. And do you remember giving those answers?A. Yes.James Rawlins and Virgil Rawlins testified that the question of attendance of employees onthe 3 to 11 p. in. shift was brought up at the union meeting held in September 1951. In thisconnection James Rawlins was questioned and testified as follows:Q. Do you attend any Union meetings, Mr. Rawlins?A. I attended Union meetings up until September. I was off sick from September toDecember.Q. (By Mr. Fitch) What meeting are you talking about, the meeting of September?A. The Unionmeeting inSeptember.Q. Who presided at that meeting?A. Mr. DeLong.Q. And was he the international representative?A. Yes, sir. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Now did you hear some conversation take place between Mr.DeLong and Mr.Straight in reference to the workmen on the afternoon shift attending Union meetings'?Now just tell us what you heard,what Mr. Straight said and what Mr. DeLong replied.A. Mr Straight asked him if the men had the right to, you know, all leave work andattend the meetings.You know, they had been just shutting the plant down.And he toldthem--TRIAL EXAMINER EADIE:Who told him?A. (Continuing)Mr. DeLong told Oscar Straight that they did not have the right to shutthe job down and all attend that way, they would just have to send committeemen.Virgil Rawlins testified:Q. Now you say that youdid attend Union meetings backin 1951,that would be Septem-ber, October and November?A. Yes, sir.Q. Anditwas Sherman Sparks and Oscar Straightwho broughtup the subject?A. Yes,if I am not mistaken that is who it was.I am sure it was Oscar Straight andif I am not mistaken,itwas Sherman Sparks.sQ. (By Mr. Marcus) Is it your testimony here that Sherman Sparks stood up and saidsomething at thatmeetingabout attending Union meetings on Company time?A. Yes, he did.Q. And Oscar Straight also?A. Oscar Straight.Q. Now which meeting was this, September or October?A. It was September.Q. It was the Septembermeeting?A. That is right.Keels, Bishop, Watson, John Morgan Hammond, and Hutchinson, and employees HerbertScott and Owen Craddolph, witnesses for the General Counsel, testified to the effect thatneither Straight nor De Long reported or discussed at any meeting of the Union the questionof employees attending meetings during working hours, and that they never had been informedor heard of such a rule. In this connection, Cofer, a witness called by the Respondent, wasquestioned and testified as follows:Q. Mr. Cofer, what was the practice with respect to the set gangs on the evening shiftabout going to those regular Union meetings? Did they go and take off from work and goto the Union meetings in past times before November 7th?A. In the past they had been going whenever they wanted to go.Q. Now before November 7th, did Mr. DeHart or Mr. Davis, or anybody above you atthe Company, tell you to tell the men that they couldn't go to those meetings?A. No, sir, they never notified me.Q. Did you ever receive any notification from the Company about that?A. No, sir.The Trial Examiner does not credit the testimony of Respondent's witnesses to the effectthat the alleged rule was brought up or discussed at the September meeting, or at any sub-sequentmeeting,of the Union. The discrepancies and contradictions in their testimony areapparent. James and Virgil Rawlins, who did not impress the undersigned as credible wit-nesses, testified that the subject was discussed at the September meeting. James testifiedthat he did not attend the meetings after September due to illness. However. Davis testifiedto the effect that he did not instruct De Hart to speak to the committeemen until after theSeptember meeting. Straight in his testimony was unable to recall if the matter had beenbroughtup at a unionmeeting, although both Sparks and James Rawlins testified that Straightdiscussed it with De Long. Even here there is a contradiction. Sparks testified to the effectthatDe Long told the employees to disregard the rule; and James Rawlins testified thatDe Long told Straight that the employees "did not have the right to shut the job down and allattend that way, they would just have to send committeemen."It is undisputed that the Respondent did not post any notice of the alleged rule on its bulle-tin boards. Nor did it otherwise give direct notice to the employees involved. As related THE CAMBRIA CLAY PRODUCTS COMPANY283above, Cofer did not know of the rule. The Respondent had the burden of proving its defense,the promulgation of the rule with notice to the employees, by reliable and substantial evidence.As to notice, the Respondent apparently relies on the alleged conversation between De Hart,Sparks, and Straight about a month before November 7, 1951. The Trial Examiner does notbelieve that the Respondent has met the burden of proof in this connection. Neither Sparksnor Straight impressed me as reliable witnesses. As related above, De Hart was not calledas a witness. Further, the testimony does not show that De Hart claimed that he had spokento Sparks and Straight concerning the rulewhenhe and other representatives of the Respondentmet with the employees on the night of November 7.However,assuming that a conversation between De Hart, Sparks,and Straight did takeplace, nevertheless in my opinion,the evidence is insufficient to constitute a defense.Sparkswas the only witness who testified as to the substance of the alleged conversation. It doesnot appear from his testimony that De Hart announced any set rule prohibiting attendance atunion meetings of employees on the afternoon shift.The General Counsel and the Union contend that Cofer is a supervisory employee withinthemeaning of the Act. The Respondent contends otherwise. There was considerable testi-mony on this question. I do not believe that it is necessary to resolve this issue in view ofthe fact that it is undisputed that Cofer had authority to grant time off to employees in theset gangs.t Thiswas sufficient to bind the Respondent insofar as its alleged rule was con-cerned. As related above, on November 7 Keels announced in Cofer's presence that the em-ployeeswere going to the union meeting.Cofer remained silent. Under the circumstanceshis silence amounted to consent.There is evidence in the case which discloses the Respondent's discriminatory motive inthe discharges. Michael Frabie testified credibly that he was employed by the Respondent as"night superintendent" of the silica plant from about January 7, 1952, until about September20, 1952; that at sometime after he was employed and before April 7, 1952, he had severalconversations with De Hart concerning the employees who had been discharged on November7; and that "He[De Hart] thought that those fellows were mostly troublemakers and that washis chance to get rid of them. He said he told them not to go to those meetings, and they wentanyhow ... that aslong asthey wereunion menthey didn't want them ... they fired thosefellows on account of the union activities. ..."9In its answer and in its brief the Respondent claims, in substance, that the Union failed toexhaust its remedies under the 1951 contract9 and alleges that such failure constitutes a de-fense to the discharges. This defense is rejected.ioAccordingly, from the record as a whole, it is found that the Respondent on November 7,1951, discharged the 12 employees named above in violation of Section 8 (a) (3) of the Act. Ibelieve and find that the General Counsel made out a prima facie case and that the Respondentdid not sustain its defense by reliable and substantial evidence.C. Interference, restraint, and coercion before the strikeOn about March1, 1951,employee Everett Donley had a conversation with De Hart.In thisconnection Donley was questioned and testified credibly as follows: tiQ. Now, where were you and where was Mr. De Hart at that time'?A. I was in the kiln, and so he come to the kiln door and motioned for me to come outand I went out, and he said tome, said."Donley, are you going to stay in the union or areyou going to drop out of it? " I said,"I guess I will stay in."7 The evidence shows that before November 7, 1951, Cofer docked employees for the timetheywere off from work while attending union meetings;and that he granted time off toemployees without consulting De Hart.8On cross-examination, Frabie admitted that he had been convicted of a felony for whichhe had "served time" in the State of Pennsylvania but testified that he had been "pardoned."Despite this admission,Frabie impressed me as an honest and sincere witness. Further,the above testimony stands uncontradicted in the record.9 There is a dispute in the case as to whether or not the Union filed grievances on behalfof the 12 discharged employees in accordance with its contract with the Respondent.ioKansas Milling Company, 86 NLRB 925; Dorsey Trailers, Inc., 80 NLRB 478.ii The General Counsel submitted in evidence about 80 notifications of withdrawal fromthe Union which were signed by employees. The forms were prepared by the Respondent. Allbear dates during March 1952 and show that the majority were witnessed either by De Hartor by Supervisors Alfred Grubbs, Preston Dodds, andRaiph Flowers. Dodds was a supervisorat the clay plant. Grubbs, Dodds, and Flowers did not appear as witnesses at the hearing 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said, "why don't you drop out and do me a favor, why don't you'? "I told him I didn't believe I would.He said, "I will make it so hot for you, you will wish you had."It is found that De Hart's solicitation of Donley's withdrawal from the Union and his threat ofreprisal if Donley did not withdraw constitute interference, restraint, and coercion.As related and found above, Henderson Keels was discriminatorily discharged on November7, 1951. On about March 20 and 21, 1952, Keels had conversations with Ed Davis, 12 a school-bus driver, Supervisor Grubbs, and Superintendent De Hart. Concerning these conversations,Keels was questioned and testified credibly and without contradiction as follows:Q. Is that Ed Davis, the school bus driver?A. That is right. He approached me at Wendell Lewis' store. And he asked me howstrong a union man I was. And I just told him, I say, "I belong to the union." So he askedme if I would withdraw if he could get my job back.sQ. And what did you tell Ed Davis?A. I told him I didn't know about that.Q. Now, that evening did you have any further conversation with Ed Davis?A. Yes, sir.Q. Was anyone else with him at that time?A. Yes, sir.Q. Who was that?A. Alfred Grubbs.Q. (By Mr. Marcus) Now, where did this conversation take place?A. At my house where I live.Q. About what time of night was that?A. Well, it was around, I would say between 7 and 8 o'clock.Q. And could you tell us what Ed Davis and Alfred Grubbs said to you and what you saidto them at that night?A. Well, before, at the store, before I left Davis, he told me to get my brother-in-law,Richard Scott, he said he had been talking to him and Donald Howell, to withdraw withme, in order for me to go to work. Well, they came out to my house to see whether or notthat I got these two fellows to sign withdraw slips.Q. And what did they tell you?A. Well, they said they had to have them in by that time.Q. You had to have the withdrawal slips in by that day?A. By the next day.Q. Did they tell you what would happen to you if you did get the slips in?A. Well, I wouldn't get to go to work if I didn't have the slips.eQ. What did they say would happen if anything if you did have the slips?A. Well, I could go to work.Q. You mean they told you if you got the slips in you could go back to work?A. Yes, sir.a*sQ. (By Mr.Marcus)Now, didanything further happen with regard to your going backto work onthe next day?A. Yes,sir, I went toworkthe next evening.12 It does not appear that Ed Davis is related to E E. Davis, Respondent's vice president. THE CAMBRIA CLAY PRODUCTS COMPANY285aQ. Preliminary question.Did you go see De Hart that evening?A. Yes, sir.Q. And about what time in the evening did you see him?A. Well, it wasafter3, 1 would say, when I got up here.Q. And where did you see him?A. At the office.Q. At the silica plant?A. Yes, sir.Q. What did you say to Mr. De Hart and what did he say to you at that time?A. Well, I just walked in and I asked him if he wanted to see me.Q. Yes.A. And he asked if me and Ed Davis didn't have a deal on the bus, or something like that.Q, (By Mr. Marcus) Now, Henderson, what else did Mr. De Hart say to you at thattime?A. He asked me if I talked to Richard Scott.Q. And what did you say?A. I told him I hadn't.Q. You had not?A. Yes, sir.Q. And what else did Mr. De Hart say?A. Well, he asked me if there was anybody I could get to withdraw with me in order forme to go to work.aTHE WITNESS: Well, he asked me if there was anybody I could get to withdraw fromthe union along with me in order for me to go to work.Q. (By Mr. Marcus) And what did you say to that?A. I told him I couldn't think of anyone.Q. Then did Mr. De Hart suggest anyone?A. Yes, sir, he asked me what about Don Howell.tQ. Did he ask you about anyone else?A. Well, he sentme acrossover in the plant to find Don and I went over there and Ididn'tsee him,and Icome back and I told him that I didn't see Don over there anywhere.Q. You say hesentyou across the plant to look for Don?A. Yes, sir, that is right.Q. Then what did Mr. De Hart say?A. He asked me what about my brother, Dewey Keels.Q. Was your brother Dewey working at the plant at that time?A. Yes, sir.Q. And what did you do at that time?A. Well, he toldme to goover and talk to Dewey.Q. And did you?A. Yes, sir.Q. Then what happened after that?A. Well, Dewey agreed to withdraw with me out of the union. We both come back overto the office and signed a withdraw slip.Q. Did you sign those withdrawal slips in Mr. De Hart's presence?A. Yes, sir.It is found that Ed Davis was an agent of the Respondent in the solicitation of resignationsfrom the Union; and that the above conduct and statement of Davis, Grubbs, and De Hartconstitute interference,restraint,and coercion.Keels' conversation with De Hart took place on March 21, 1952. He was reinstated to hisjob that same afternoon. 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployees Tom Hammond, Elmon Craddoiph, Richard Jackson, Adrian Watson, Jr., JohnMorgan Hammond, Delbert Harris, Clarence Harris, Lloyd Horner, Forest Harris, CurtisMcFann, Kenneth Craddoiph, Richard Scott, Ernest Bailey, and Leslie Rister testified crediblyand without contradiction to various acts of interference, restraint, and coercion, occurringduring March 1952, and involving De Hart, Grubbs, Dodds, Flowers, and checker John Howell.The testimony of Tom Hammond and his son, John Morgan Hammond, definitely establishesthat Howell was acting as the Respondent's agentin solicitingresignationsfrom the Union.The testimony in this connection reveals that the employees were interrogated concerningtheir union activities, solicited to withdraw from the Union, threatened with reprisals if theydid not withdraw from the Union and promised benefits if they did. The testimony is not setforth herein in detail since it is cumulative.D. The discharges of James Miller, Clarence Friend, andWoodrow HallFriend started to work for the Respondent on or about May 22, 1951. Hall was employedstarting in February 1952. Both weregin handsin the same set gang at the silica plant. Theyworked on the second shift under Cofer and Supervisor Frabie.About 9 p. m. on March 21, 1952, De Hart went to the kiln in which Hall and Friend wereworking and called Hall outside. De Hart asked Hall if he would resign from the Union bysigninga withdrawal slip. Hall refused. De Hart then called Friend out of the kiln and spoketo him in Hall's presence. Concerning this conversation, Friend was questioned and testifiedcredibly as follows:13Q. When you got out of the kiln, were you and Woodrow and De Hart standing there?A. Yes.Q. Did Mr. DeHart say anything to you?A. Asked me to withdraw from the union.Q. What did you say?A. Told him no, I didn't reckon I would.Q. Anything further?A. He asked why and I told him I didn't see where it would do me any good.Q. Mr. DeHart say anything else?A. He asked if I wanted to be for the company and withdraw from the union or stay inthe union and against the company. I said be against the company.Q. Did he say anything about the 18 or 19 men?A. He said did I realize there had been 19 men fired lately. Did the union help them.Q. What did you say?A. I told him I didn't know about that.Shortly after his conversations with Hall and Friend, De Hart told Frabie to discharge themat the first opportunity. That night Hall and Friend and the other employees in their set gangleft the plant at about 10:50 p. m. after they had completed their allotted work.14 Nothing wassaid to them at the time by Cofer.In accordance with Cofer's orders, Friend reported for work on the 7 to 3 p. m. shift onSunday, March 23. Frabie told him to report to De Hart on Monday and sent him home. WhenFriend and Hall reported for work on March 24, De Hart discharged them by telling them thatthey had "quit."Miller was employed by the Respondent on about November 26, 1947. He was a "tosser"(pieceworker)in a set gang onthe 11 to 7 a. m. shift at the silica plant. He was a member ofthe Union.On Sunday, March 23, 1952, Miller worked on extra shift as a gin hand on the 7 to 3 p. m,shift. 15 When The gang's allotted work was completed, the pieceworkers left the plant beforeisJohn Howell and Supervisor Grubbs also had solicited Friend's resignation from theUnion.14 The evidence shows that it was the custom for the set gangs, including hourly workers,to leave the plant after they had made their "quota" and before the end of the shift. BothCofer and Frabie testified to this effect.15As related above, Friend was scheduled to work on this shift but was sent home byFrabie THE CAMBRIACLAY PRODUCTSCOMPANY287the end of the shift. Miller left shortly thereafter. 16 That same night Miller reported for workon his regular shift at 11 p. m. He was discharged by being told that he had "quit ... didn'twork there no longer." Employee Richard Jackson was assigned to Miller's place in thegang. 17On Monday, March 24, Miller had several conversations with De Hart. Miller told him thathe "liked to work for the company" and that he did not want to leave Blackfork. De Hart askedhim if he could "stand to stay off a few days," and Miller replied, "Yes." De Hart told himthat the Union was "no good." Miller did not make any comment. The Respondent reinstatedMiller on March 31.Concerning the reasons for discharging Friend, Hall, and Miller, and for the latter's rein-statement, Frabie was questioned and testified credibly as follows:Q. Will you tell us about that?A. Jim Miller went home an hour early that day.A. And--A. He never notified me.Q. So what action did you take?A. The same as Hall and Friend, he was fired.Q. Now, could you give us the reason for taking this action against Miller?A. The same reason as the other two fellows.Q. (By Mr. Marcus) Well, I will ask you again, what were your reasons for firingMiller 9A. That was my orders.Q. Now, you had gotten orders to fire people for going home early.A. Anybody that was a union man, yes.TRIAL EXAMINER EADIE: What was that?THE WITNESS: Anybody that was a union man, a strong union man must go.Q. (By Mr. Marcus) Who gave you those orders?A. Mr. De Hart and Mr. Davis.Q. Was Mr. Miller a union man?A. As far as I know, he told me to fire him.Q. Now, when did Mr. De Hart and Mr. Davis give you those orders to fire the strongunion men?A. Well, when it got close to the closing date on the acceptance of those slips.Q. DidDe Hart later have a conversation with you about Miller?A. Yes.Q. Tell uswhat was said?A. He said Miller agreed to withdraw from the union and he would take him back inabout ten days.It is found that the Respondent discharged Friend and Miller on March 23, 1952, and Hallon March 24, 1952, in violation of Section 8 (a) (3) of the Act.E. Thedischargesof Owen Craddolphand Edison GalliamoreBefore their discharges, Galliamore and Craddolph were employed by the Respondent forabout 33 and 26 years, respectively. Both worked at the clay plant. Galliamore was viceIsMiller testified that the shift ended at 3:30 p. m and that he left at "3 o'clock or later."While there is some confusion in the record concerning the hours of the shifts, possibly dueto the custom of employees leaving the plant when their work was completed rather than ata set time, it appears from the evidence as a whole that the hours of the above shift werefrom 7 to 3 p in. Frabie testified that Miller "went home an hour early that day... Henever notified me."it As related above, Jackson was discharged on November 7, 1951, and reinstated on March21,1952.Jackson testified without contradiction to the effect that De Hart solicited hisresignation from the Union, and that he was rehired by De Hart after he had agreed to signa withdrawal slip. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident of the local union; and Craddolph was its financial secretary and treasurer. Bothwere members of the Union's grievance committee.On March 23, 1952, at about 8:30 a. m., Galliamore and Craddolph went to the silica plantto investigate Friend's discharge. They were at the plant for about 20 minutes and spoke toemployees Harvey Patton and Elroy Friend, a brother of Clarence Friend.On Monday evening, March 24, Craddolph and International Representative Johnson of theUnion went to the silica plant in order to discuss the discharges of Friend and Hall withDe Hart. De Hart said he did not have time to discuss the matter with them as he was aboutto leave the plant.The next night Craddolph met with De Hart and Dodds at the silica plant office. Craddolphhad with him a grievance paper which had been signed by Friend and Hall. Concerning theconversation, Craddolph was questioned and testified credibly as follows:Q. Did you ask Mr. De Hart to sign it?A. I asked Mr. De Hart to sign the grievance for the local union's file.Q. Did you give, offer to Mr. De Hart a copy of the grievance?A. Yes, sir.Q. Now what did Mr. De Hart or Mr. Dodds say?A. I laid a copy down on the table for his signature, and he refused, he didn't, he didn'trefuse, but he talked to Mr. Dodds, I don't remember just what he said, and Mr. Doddsshoved it back at me and said, "We are through with all that, we are not going to botherwith that sort of thing any more."A. I said, "Well, since you won't sign my grievance I will leave one copy with you,"and I just left the company's copy and I walked out.Galliamore and Craddolph visited the silica plant again on about April 4 in order to investi-gate the discharge of another employee. They were at the plant for about 15 minutes and wereseen by Frabie. About 10 minutes later, De Hart asked Frabie who had come to the plant.When Frabie told him, De Hart said, "We will have to file trespassing charges against them,they work at the clay plant, they don't work at the silica plant."De Hart, Davis, Frabie, Dodds, and Edward Smith, a supervisor at the clay plant, had ameeting the next day. Concerning this meeting, Frabie was questioned and testified crediblyas follows: 18Q. What took place at that meeting, do you remember?A. Itwas discussed what we were going to do with Frog (Galliamore) and Owen(Craddolph).Q. Frog and Owen?A. Yes.Q. And what did, what was decided to do with them?A. The final decision was that the best way to do with them was to fire them and getrid of them.Q. Were there any reasons given for the firing of them?A. What the reason was I couldn't tell you outside of the fact that they came up to thesilica plant.ataQ. Now, at this meeting, where you say the decision was taken to discharge Frog andOwen, was there any discussion about the hundred thousand brick dinners that the com-pany was giving?A. Yes.18 Smith denied that he ever had attended any meetings at which Frabie was present. Davisdenied that he at any time called a meeting of foremen or superintendents in which FrabieparticipatedOtherwise he did not deny the remarks attributed to him and to De Hart byFrabieNor did he deny that he consulted De Hart and Dodds when he ordered Smith todischarge Galliamore and CraddolphUnder all the circumstances, I believe and find thatFrabie is the more reliable and credible witness in this connection. THE CAMBRIA CLAY PRODUCTS COMPANY289Q. Could you tell us what that discussion was?A. The company was under the impression that Frog and Owen was up there to try toget the men to stay away from the dinner, but I didn't know what the discussion was.Q. Did anyone say anything at that meeting about any position that these people held inthe union?iA. Yes.Q. Could you tell us who said it and what it was that was said?A. Davis and Mr. De Hart said that that would be two men that they wouldn't have toworry about if they fired them, because Frog was supposed to be a vice president, andthe other fellow was a committee man.Craddolph and Galliamore were discharged on April 6. When Craddolph reported for workthat day, Supervisor Smith told him that he was discharged "for going to the silica plant onFriday evening (April 4]." A separation nonce given to Craddolph at the time shows the fol-lowing reason for his discharge:Employee was discharged for trespassing on Silica Plant&causing & inciting troublew/other employees whiletheywere on their jobs.On about April 9 or 10, Supervisor Dodds met Galliamore and Craddolph and told them,"Do you want to know the real reason why you were discharged... Well, you were dischargedbecause you ruined the dinner that the Company gave for the employees." 19The undisputed evidence shows that for a number of years "no trespassing" signs wereposted on the silica plant property. However, the evidence conclusively shows that beforeApril 4, 1952, employees who were off duty or who worked at the clay plant often visited thesilica plantfor business or social reasons; that such visits took place with the knowledge ofRespondent's supervisors and without objection on their partunlessemployees were dis-orderly; and that no employee had been discharged for trespassing.There is a dispute as to whether or not Craddolph mentioned Respondent's dinner when atthe silicaplant on April4. He testified that he did not. Respondent's witnesses testified other-wise.Ido not believe the issueismaterialsince it doesnot appearthat Galliamore andCraddolphwere creatinga disturbanceor "causing&incitingtrouble." Frabie testified tothe effect that theywereorderly.Accordingly, it is found that the Respondent discharged Galliamore and Craddolph on April6,1952, because of their membership in and activities on behalf of the Union, and therebyviolated Section 8 (a) (3) and (1) of the Act. 20F.The strike, interference, restraint, and coercionOn the night of April 6, 1952,a meetingof the Union was held at the home of Owen Crad-dolph.The employees present voted to strike. On April 7, the Union set up picket lines atbothplants.The Respondent resumed limited operations at the plants shortly after June 18.The strikers made an unconditional offer to returnto work on August 4 and reported for workon August 5. As of thedateofthe hearing herein, many of the strikers had not been reinstated.Itisfound that the strike was caused and prolonged by the Respondent's unfair laborpractices, heretofore and hereinafter found. Under the circumstances, the Respondent wasobligated to reinstate the strikers on August 5.Robert Toner became an employee of the Respondent about May 1951. He joined the Unionand lived in a company house. During about March 1952, he moved out of the company house.He resigned fromthe Union on about March 20. However, when the strike started, he did notcrossthe picket line. About a week after the start of the strike, he went to De Hart's houseand had a conversation with him. Toner's wife, Grubbs, and employee Harold Malone werepresent atthe time. Concerning this conversation, Toner was questioned and testified crediblyas follows:19 The evidence indicates that the dinner was held on Saturday, April 5, and that it wasgiven by the Respondent because the plant had produced 100,000 brick per day for a month.Galliamore testified that before Dodds' statement he did not receive any notice from theRespondent of his discharge. On about August 5 Foreman Smith gave him a separationnotice,dated April 7, 1952, which was almost identical to that given Craddolph on April 6.As will be hereinafter related, the strike started on April 7 and ended on August 4.20 The complaint, as amended, alleges that Galliamore was discharged on April 6, and theRespondent's answer admits this allegation. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDQ. Now, could you tell us what was said, what Mr. De Hart said, what anyone else said,and what you said?A. Well, I wanted a house down there, and I went to his house down there, and askedhim if it was for rent, and he asked me if I belonged to the union, and I said no, which Ididn't at the time, and he said he didn't see why I couldn't move into, go ahead and movein, but he told me if I ever joined the union I would never work back up on that hill again,Iwould be fired.sQ. Now, did Mr. De Hart say anything else about the house?A. Yes, sir, he asked me ifIwould take a paper around and try to get some man to signit to go through the picket line, that he would fix that house up so it was nicer than anyhouse down there in that hollow.It is found that De Hart's remarks constitute interference.Employee Ricard Jackson was employed by Jack Watson, a contract trucker, from January21, 1952, until his discharge on August 4.21 He was discharged by Watson because the Re-spondentwould not permit him to drive Watson's truck on its property.On the night of August 4, he called Vice-President Davis on the telephone and inquired abouthis discharge by Watson. Davis told him that "it was up to De Hart and Watson." Some fewdays later, Jackson spoke to De Hart who told him that the Respondent would reinstate himwith his seniority if he "would go up and see him [Davis] and withdraw ... charges inCmcmnatti [unfair labor practice charge filed with the Board]." 22It is found that the above statement of DeHart constitutes interference.In its answer to the amended complaint, the Respondent alleges "the persons namedin para-graph 12-a, acting in concert, together with Local No. 879, United Brick and Clay Workers ofAmerica, A.F.L. have threatened, intimidated, and committed actual violence against theemployees of the Respondent herein." In its brief, the,Respondent contends, in substance,that the evidence connects certain of the strikers with the acts of violence and that it shouldnot be ordered to reinstate them for this reason.As related above, on about June 18, 1952, the State court issued a temporary restrainingorder, limiting pickets to two at each plant. Thereafter, the court found employees LawrenceRobinson, Edison Galliamore, Owen Craddolph, and Reuben Wood guilty of contempt of itsorder. There is no evidence in the instant case that any of these employees were disorderlyor committed any acts of violence while they were on the picket line, apparently in violationof the court's order. Further, as related above, Craddolph and Galliamore were discrimina-torily discharged on April 6 before the strike, and therefore were not strikers. Accordingly,the Respondent's contention in this respect is rejected.There is considerable testimony concerning altercations and fights between strikers andnonstrikers or other strikers. There are disputes in the record concerning which person orgroups provoked the trouble. I find it unnecessary to resolve these issues, since none of theincidents took place on the picket lines ornearthe plants.It is undisputed that during the early morning hours of July 24 some unidentified person orpersons dynamited the gas pipeline leading to the Respondent's plant. The record indicatesthat the blast did not occur near the plant proper or on Respondent's property. In support ofitscontention in this connection, the Resondent called employee Willie Watson as a witness.Watson, one of the strikers, had performed picket duty. He testified to the effect that Crad-dolph,Galliamore, and Otto Holtzapfel,internationalrepresentative of the Union, at timesvisited the picket line; that Craddolph and Galliamore "just took care of the picketlines, .. .like food and stuff like that"; and that at sometime-during the strike and before July 24 he21As related and found above, Jackson was discriminatorily discharged by the Respondenton November 7, 1951, and was reinstated on March 21, 1952. He went on strike with otheremployees on April 7.22 Employees John Hutchinson and James Bishop testified to similar conversations withDe Hart. THE CAMBRIACLAYPRODUCTS COMPANY291overheard Holtzapfel and the "pickets" discuss the gasline.23 Concerning this conversation,Watson was questioned and testified as follows:Q. 7b11 us what was that conversation, what did each of them saysA. I heard that there was only supposed to be so many pounds of gas go into the plant.Q. Go ahead.A. And they said it wasn't enough gas to burn a kiln.Q. Who said that now?A. Mr. Holtzapfel.Q, All right, go ahead.A. And he said if they let any more gas through, you boys know what to do. I can't tellyou what to do, but you boys know what to do.Neither Craddolph nor Galliamore were strikers. As found above, they were discharged onApril 6, 1952. However, if the evidence showed that they committed or were responsible forthis act of violence, I would not recommend their reinstatement. Even if Watson's version ofthe above conversation is credited, Idonotbelieve that the evidence is sufficient to make sucha finding. 25 Therefore, the Respondent's contention in this respect is rejected.On July 24, employee Nelson Howell drove away in his car from the silica plant. He wasaccompanied by employee Virgil Ray Keels. After they had passed the Union's picket line,some unidentified person shot at the car from or near a house. Howell and Keels returned tothe plant. Upon inspection, it was discovered that the car had been struck by shotgun pellets.Keels and Howell again left theplantmthe latter's car. They were followed by Vice-PresidentDavis, Harry Collis, Respondent's bookkeeper and auditor, and Hudson Jeffries, an attorney,who were riding in a pickup truck. When Howell's car was near the Union's picket tent, 26 whichwas to the car's left, some unidentified person shot a shotgun at the car. Howell, who wasdriving, was wounded in his left arm. Employees Paul Severt and Tony Diandre were on picketduty at the time. They were seated in front of the tent, between it and the road.Davis, Collis, and Jeffries testified to the effect that the shot was fired from the nearvicinity of the picket tent. 27 Severt testified that Howell, while driving his car, shot a pistolin the direction of the woods which were across the railroad tracks. Diandre testified that heheard a shot which had "Come from the bushes" and that about 50 or 60 feet from the tentHowell "shot three times." Leslie Rister testified thathe lived in a house about 50 yards fromthe picket tent, on the opposite side of the road; and that he saw "Howell come down thehollow shooting into the hill."23His testimony is not clear but indicates that Craddolph and Galliamore were presentduring the time in question He at first testified that he did not recall when the conversationtook place. Later he testified that it took place after June 18, and before that date He didnot identify any employees who were acting as pickets at the time.24Holzapfel categorically denied making the above statement. He testified:A.The only statement that I have ever made about the gas, I was talking with MrGalliamore and Mr. Craddolph at the silica plant picket line. They had the information,from someone, it was supposed to have come from a man that had taken care of the gasmeters, that there was only 30 pound pressure of gas going into the silica plant.The only statement that I ever made about the gas pressure was, to my knowledge, fromexperience in the brick business, that 30 pounds will not burn brickAs to the actual date I couldn't say, but that was right after the Company started takingemployees back to work, and I think that was somewhere in the neighborhood of six weeksprior to the gas explosion.25 It is undisputed that on or about June 20, 1952, Walter Smith of the firm of Petker &Smith sold employee Joba Wood "ten sticks of dynamite and four or five caps." Wood isnamed in the Union's second amended charge but is not named in the amended complaint.26 The tent had been erected by the Union for the convenience of the employees on picketduty. It was located down the hill from the plant and across the railroad tracks. The tentwas near the road.27 Howell was not called as a witness.322615 0 - 54 - 20 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Respondent apparently contends that Severt and Diandre, although it is not claimed thatthey had guns or shot at Howell's car, should not be reinstated to their jobs because accordingto the Respondent's witnesses, they did not show any reaction when the shooting took place.Davis and Jeffries testified to the effect that Severt and Diandre did not move or act startledwhen the shot was fired at Howell's car. Collis testified, "My view was free to see the Howellcar. I couldn't tell about the pickets, I don't know. They were sitting there when we drovearound in front of them.28 ... We could see the picket tent and the Howell car. I never sawthe pickets until we got around there." Jeffries testified that the pickup truck "couldn't havebeen over 50 or 60 feet" to the rear of Howell's car when it was close to the tent.From all of the evidence in this connection, I believe and find that the shot did not comefrom the near vicinity of the picket tent. None of the Respondent's witnesses saw a flash orsmoke from a gun, although it appears that their vision was not obstructed by brush or treesat the time. Further, if the gun had been fired as close to the tent as these witnesses esti-mated, it is my opinion that the shot would have caused far more damage to Howell and hiscar. The fact that Howell fired his pistol in the direction of the brush across the tracks afterhe passed the tent also supports this finding. Accordingly, the Respondent's contention withrespect to Severt and Diandre is rejected.Considerable evidence was adduced concerning 300 to 500 shots that were fired at about2:30 p. m. on July 25, 1952. It appears that the shooting took place on a hill adjacent to theplant. The shots allegedly were fired in the plant's direction. However, the evidence does notshow that any of the Respondent's property or that of its employees was damaged.With respect to this incident, James Rawlins testified, in substance, that as a result ofDe Hart's request that he go on the hill to see who was shooting at "trailers" he, VirgilRawlins, and Ernie Lawson went on the hill at about 7 a. m. and stayed there until about4 p. m.; that they heard shooting at about 2:30 p. m.; that about 30 or 45 minutes before theshooting, from a concealed position he saw employees Harry Yoak, Richard Jackson, Carl7kylor,Elmer Taylor, Derwood Taylor, Paul Severt, Paul Bloomfield, Charles Murnahan,Henderson Keels, Fitch Keels, Harvey Patton, and Don King; that the 12 employees werearmed either with rifles or shotguns; and that he reported the names of the 12 employees toDe Hart when he returned to the plant at about 4 p. m. Virgil Rawlins testified that he sawthe 12 employees "between two hours and five hours after I went in the woods."James and Virgil Rawlins have been discredited heretofore in connection with the dischargesonNovember 7, 1951. Their testimony with respect to the shootingincidentalso is notcredited. 29 There are discrepancies and contradictions in the testimony of James Rawlins,particularly concerning an alleged conversation with Harvey Patton at the courthouse at Iron-ton. The evidence shows that on July 25 Richard Jackson had a medical examination at Jackson,which is about 18 miles from Blackfork; that he started work for a company at Jackson thatday; and that he worked from 2 to 8 p. m. The evidence further shows that Charles Murnahanworked for a company located at Ironton, about 28 miles from Blackfork, and that on July 25he worked from 6:38 a. m. until 3:02 p. m.90There is testimony in the case concerning other violence, but there is no evidence to connectitwith any of the strikers or the Union. Therefore, it is not set forth herein.Accordingly, it is found that the Respondent failed to prove by reliable and substantialevidence that any of the strikerswereguilty of violence or other misconduct; and that theRespondent by failing and refusing on August 5, 1952, to reinstate the employees named inAppendix B violated Section 8 (a) (3) and (1) of the Act.G.The refusal to bargainThere is no dispute in the case concerning the appropriate unit. However, the Respondent'sanswer does not admit that the Union represented a majority of employees in the unit. Withouttaking into consideration defections from the Union which were caused by the Respondent'sunfair labor practices, the undisputed evidence discloses conclusively and I find that the Unionat all times material herein represented a majority of the employees in the appropriate unit.As related above, the 1951 contract between theRespondent and the Union was due to expireon March 31, 1952. By letter dated January 28, 1952, the Union requested the Respondent toset a date for a conference in order to negotiate a new collective-bargaining contract. The88 Leaving the plant, the road crossed the railroad tracks and made a sharp turn to the leftso that it more or less paralleled the tracks.29Ernie Lawson did not appear at the hearing as a witness.So Other employees named by James Rawlins denied any connection with the shooting onJuly 25 Their testimony is credited in this respect. THE CAMBRIA CLAY PRODUCTS COMPANY293Respondent did not replyto this letter. On March 3, Allie Messer,vice president and businessagentof District 10 of the Union, held a grievancemeetingwithrepresentativesof the Re-spondent,includingVice-President Davis.At this meeting,Messermentionedto Davis thattheUnionhad not received any communicationfromthe Respondentrelativeto contractnegotiations.It was agreed betweenthem that the Unionwouldsubmit acontractproposal Byletter datedMarch 11 the Unionagain requested the Respondent to set a date for a bargainingconferenceThe Union's proposed contract was enclosedwiththe letter.The Respondent didnot answer this letter.The Unionsent the Respondent another letter,datedMarch 18, 1952,inwhich itreferred to its previous letters and again requested the Respondent to set a datefor a bargaining conference.On March 26 Chester P. Fitch,Respondent's attorney,repliedto the Union'sletter, asfollows:Your letter of March 18th,1952 directed to the management of CambriaClay ProductsCompany hasbeen turned over to the writer for my attention.When you forwardeda copy of theproposed contract,I understood that a tentative datefor a meeting had been arrangedfor Thursday, March 20th, at 4:00 P. M. The repre-sentatives of management appearedat theusual meeting place.However,no one repre-senting the International organization appeared.There is a serious matter that has arisen in reference to the renewalof this contract.The companyhas received a great number of notices from their employees stating thatthey have withdrawnfromLocalNo.879andcancellmg the assignment to makeany furtherdeduction of dues.From reading the notice,we assume that acopy hasbeen mailed toLocal No. 879 at Blackfork,Ohio. The Companyhas received so many of these noticesthat we have reason to questionwhether ornot theUnionnow represents a majority ofthe employees.We would like to have an expression from you, particularlyif you have received thesame notice, as apparently it has been sent out in duplicate-one to thecompany andone to the Local.If you continue to represent a majority of the employeesat Cambria,we will be gladtomeetwith you todiscuss negotiations.However, the writer willbe busy in court therest of this week.We also wishto call your attention to the fact that an unfair labor practice charge wasfiled with the National Labor Relations Board and we feel that we should meet and discussthismatter and have it disposed of.If you have a representative that is going to be in this community in thenext few days,Iwould appreciate it if you will have him contact me.After further correspondence a meeting between the parties finally was scheduled and heldon April 24,1952 Between that dateandJuly 7, 1952, about eight bargaining conferences wereheld.The parties were unable to reach agreement either on a contract or on settlement of thestrike. In view of findings hereinafter made,I do not find it necessary to set forth in detailthe negotiations or the contentions of the parties concerning these meetings.Between July 18 and September 17, 1952, the Union sent five letters to the Respondentrequesting bargaining conferences.The Respondent did not reply to any of these letters.As related and found above,on March 25,1952, Owen Craddolph,as a representative ofthe Union,attempted to process a grievance with De Hart and Dodds.Dodds refused to acceptthe grievance by stating,"We are through with all that,we are not going to bother with thatsort of thing any more." It has also been found that during March 1952, certain of the Re-spondent's supervisors solicited employees to resign from the Union.I find that on or about January 28,1952, and thereafter, the Respondent refused to bargaincollectively with the Union within the meaning of Section 8 (a) (5) of the Act. The Respondentignored the Union's initial request to bargain until Messer brought up the subject again at hismeeting with Davis on March 3. Tiereafter,and particularly on March 20,the Respondentengaged in a concentrated campaign to coerce employees to withdraw from the Union. In thisconnection,it is noteworthy that Fitch in his letter of March 24 referred to a meeting whichhe understood had been arranged for March 20 at 4 p. m. In view of its campaign against theUnion, the Respondent's questioning of the Union's majority,as disclosed by Fitch's letter,shows its bad faith in its bargaining relationship with the Union.The Respondent's refusalto process a grievance presented by Craddolph on March 25, in itself a violation of its contractwith the Union and an unfair labor practice,confirms this finding.It is true that between April 24 and July 7, 1952, the Respondent met with the Union. How-ever,while going through the motions of collective bargaining,the Respondent continued toengage in unfair labor practices, as found above.Thisconduct further puts in question theRespondent's good faith in the matter. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally,the Respondent ignored the Union's requests for bargaining conferences on andafter July 28, 1952. The fact that charges had been filed with the Board and that the hearingherein was scheduled to start on October 6 did not relieve the Respondent of its obligation tobargain with the Union. uIV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in connection withthe operations of the Respondent set forth in section I, above, have a close, intimate, and sub-stantial relation to trade,traffic,and commerce among the several States,and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the Trial Examinerwill recommend that it cease and desisttherefrom and take certain affirmative action designedto effectuate the policies of the Act.Ithas been found that the Respondent by its course of conduct on and after January 28,1952, refused to bargain collectively with the Union as the exclusive representative of its em-ployees in a unit hereinafter found to be appropriate for the purposes of collective bargaining.Accordingly, it will be recommended that the Respondent bargain collectively, upon request,with the Union as the exclusive representative of its employees in the aforesaid appropriateunit, and that the Respondent embody any understanding reached in the courseof such col-lective bargaining,upon request, in a written agreement,signed by the parties affected thereby.Ithas been found that the Respondent discharged the employees whose names are listed onAppendix A on November 7, 1951, Clarence Friend and James Miller on March 23, 1952,Woodrow Hall on March 24, 1952, and Owen Craddolph and Edison Galliamore on April 6,1952. It further has been found that on August 5, 1952, the Respondent refused to reinstate theemployees whose names are listed in Appendix B. It will be recommended that the Respondentoffer them immediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges.It further will berecommended that the Respondent make whole said employees for any loss of pay they mayhave suffered by reason of Respondent's discrimination by payment of a sum of money equalto that which they would have earned as wages from the date of the discrimination to the dateof an offer of reinstatement, or to the date of reinstatement in cases where the evidence showsthat they have been reinstated or where an enforcement agreement or proceeding determinessuch fact, less their net earnings duringsuchperiod. Said loss of pay shall be computed onthe basis of each separate calendar quarter, or portion thereof, during the period from Re-spondent's discriminatory action to the date of the offer of reinstatement. The quarterlyperiods, herein called "quarters," shall begin with the first day of January, April, July, andOctober. Loss of pay shall be determinedbydeducting from a sum equal to that which the em-ployee would normally have earned for each such quarter or portion thereof, his net earnings,if any,in other employment during that period. Earnings in one particular quarter shallhaveno effect upon the back-pay liability for any other quarter. In order to insure compliance withthe foregoing back-pay and reinstatement provisions, it is recommended that Respondent berequired,upon reasonable request, to make all pertinent records available to the Board andits agents.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Local Union 879, United Brick and Clay Workers of America, AFL, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Respondent's Blackfork, Ohio, opera-tion,excluding office and clerical employees,guards,professional employees,and super-visors as defined in the Act, consiitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.3.By refusing to bargain collectively with the Union the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (5) and (1) of the Act.4.By discriminating against the employees named in Appendices A and B, and againstJames Miller, Clarence Friend, Woodrow Hall, Owen Craddolph, and Edison Galliamore, the3iJ. B. Wood, et al., 95 NLRB 633. TALLADEGA COTTON FACTORY,INC.295Respondent has engaged in unfair labor practices within the meaning of Section 8 (a) (3) and(1) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]TALLADEGA COTTON FACTORY, INC.andTEXTILE WORK-ERS UNION OF AMERICA, CIO. Case No. 10-CA-806. July22, 1953DECISION AND ORDEROn February 28, 1952, Trial Examiner James A. Shawissued his Intermediate Report in the above entitled proceed-ing, finding that the Respondent had engaged in and was en-gaging incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of thecomplaint with respect to such allegations. Thereafter, theRespondent and the General Counsel filed exceptions to.theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examinerwith the exceptions, modifications, and additions noted below.1.We agree with the Trial Examiner that the Respondentdischarged supervisory employees, OverseersMarion K.Shiflett and Seybourn Pilkington, because of their failure ef-fectively to support the Respondent's antiunion campaign byinterfering with, restraining, and coercing its nonsupervisoryemployees in the exercise of their self-organizational rights,and not because of any prounion activities on the part of thesesupervisors, as contended by the Respondent. However, we areunable to concur in the Trial Examiner's conclusion that thedischarges did not violate Section 8 (a) (1) of the Act becauseShiflett and Pilkington had actually followed, though reluctantly,the Respondent's orders.As fully discussed in the Intermediate Report, the Respond-ent learned of the Union's efforts to organize its employeesshortly after the commencement of its campaign in earlyJuly 1949, and took immediate steps to thwart that campaign.Among other things, it called meetings of its supervisors,which Overseers Shiflett and Pilkington and several non-106 NLRB No. 61.